DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/12/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 3/10/21. These drawings are acceptable.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: processing circuitry configured to in claims 1 and 7.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2010/0303364 A1) in view of Sasaki et al. (US 2014/0245367 A1).

Regarding claim 1, Yamada discloses an apparatus for encoding a video (see 1 in fig. 1), the apparatus comprising: a processing circuitry (see 601-602 in fig. 8) configured to: encode the video into a video bitstream (see 101 in fig. 1); extract an image feature (see 11 in fig. 1) from the video; encod
Although Yamada discloses transmitting the feature bitstream and the video bitstream into an output bitstream (see 2 in fig. 1), it is noted that Yamada does not disclose the particular wherein the bitstreams are multiplex.  
However, Sasaki discloses it is well-known in the art in video transmitting system wherein the bitstreams are multiplex (e.g. see ¶ [0114]).  

Regarding claims 2 and 8, Yamada further discloses wherein the processing circuitry is further configured to extract the image feature for a frame of the video (see 11 in fig. 1).  

Regarding claims 3 and 9, the references further discloses wherein the processing circuitry is further configured to multiplex the feature bitstream and the video bitstream into the output bitstream (e.g. see Sasaki ¶ [0114]), and wherein the multiplexing defines an association between the video bitstream pertaining to a video frame and the feature bitstream pertaining to the video frame (e.g. see Sasaki multiple video in ¶ [0114] for fig. 3).  

Regarding claims 4 and 10, the references further discloses wherein the multiplexing comprises including the image feature of the video into a sequence enhancement information (SEI) message belonging to frame header information of the video (e.g. see Sasaki ¶ [0121]).  

Regarding claims 5 and 11, the references further discloses wherein the processing circuitry is further configured to encode the image feature by differential encoding comprising: reconstructing, from the video bitstream, the video; extracting the image feature from the reconstructed video (see Sasaki 112 in fig. 1); Page 4 of 8Application No. 17/197,500Preliminary Amendment determining a differential image feature by subtracting the extracted image feature of the reconstructed video from the extracted image feature of the video (e.g. see Sasaki ¶ [0116]); and encoding the differential image feature into the feature bitstream (e.g. see Sasaki ¶ [0114]).  

Regarding claims 6 and 12, the references further discloses wherein the image feature is any of: a scale invariant feature transform (SIFT), speeded up robust features (SURF), binary robust independent elementary, features (BRIEF), or a feature extracted by machine-learning based models (see fig. 16; e.g. see Sasaki ¶ [0158]).  

Regarding claim 7, the claim(s) recite a decoder (see 301 in fig. 1) with analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 13, the claim(s) recite analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 14, the claim(s) recite analogous limitations to claim 7, and is/are therefore rejected on the same premise.

Regarding claim 15, the claim(s) recite a medium storing program (see claim 45) with analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 16, the claim(s) recite a medium storing program (see claim 45) with analogous limitations to claim 7, and is/are therefore rejected on the same premise.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Duan et al. (US 2021/0014540 A1), discloses codec of features.
2.	Xie et al. (US 2018/0181836 A1), discloses encoding with extracted features.
3.	Fridental et al. (US 2017/0289504 A1), discloses encoding with extracted features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485